Gilchrist, J.
The Revised Statutes, chap. 208, sec. 7, make provision for bringing into court such as claim to hold, by regular transfer, notes given by the trustee to the defendant, and which, but for such lawful transfer, might be evidence of the indebtedness of the trustee to such defendant. •
If such supposed holders have received their pay, whether pending the proceedings, or before their commencement, the question arises between the trustee and the plaintiff in the suit, whether such payment has been made under such circumstances that the trustee may not still be chargeable as the debtor of the principal defendant in the suit.
Upon this question the plaintiff is entitled to the trustee’s disclosure, and, having elected to take it, the trustee is in turn entitled to make such disclosure for his own protection. The court will, upon application, under •proper circumstances, for the furtherance of such just purposes, permit additions to be made to the disclosure from time to time before final judgment.
Such is the proper course in the present case. The trustee is in no sense the holder of the notes which he has given and paid, and is not intended as such by the statute in making the provisions that have been adverted to. .He .is or he is not the debtor of the principal defendant. How this is must appear by the means pointed out by the statute to try that specific question.
The motion of the trustee should have been denied, and the cause must be sent back for such order.

Motion of trustee denied.